Citation Nr: 0026479	
Decision Date: 10/04/00    Archive Date: 10/10/00

DOCKET NO.  98-02 176A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an effective date prior to June 17, 1992, 
for the grant of a temporary total rating due to a service-
connected left total hip replacement requiring convalescence. 

2.  Entitlement to an effective date prior to June 17, 1992, 
for service connection and assignment of disability rating 
for service-connected left total hip replacement.

3.  Entitlement to the initial assignment of a rating in 
excess of 50 percent for a service-connected left total hip 
replacement, prior to February 20, 1996, and to a rating in 
excess of 90 percent thereafter.

4.  Entitlement to a higher rate of special monthly 
compensation based on the need for the regular aid and 
attendance of another person or on account of being 
housebound. 



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to December 
1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in September 
1996 and October 1997 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Indianapolis, Indiana.  

On June 17, 1992, the RO received the veteran's claim for 
service connection for a left hip disability.  By Board 
decision issued in September 1996, service connection was 
granted for a left hip disability.  In a September 1996 
rating decision, the RO assigned a 50 percent rating for 
dysplastic left hip with degenerative arthritis, residuals of 
total hip replacement, effective from June 17, 1992 (date of 
claim for service connection).  In October 1996, the veteran 
entered notice of disagreement with the rating assigned, and 
also raised a claim for an earlier effective date for the 
service connection.  A statement of the case was issued in 
November 1996 on the issues of assignment of a higher initial 
rating and an effective date earlier than June 17, 1992 for 
service connection.  In November 1996, the veteran entered a 
substantive appeal, thus perfecting an appeal of these issues 
to the Board.  A January 1999 rating decision assigned a 90 
percent disability rating for the veteran's hip disability , 
effective from February 20, 1996.

In an October 1997 rating decision, a 100 percent temporary 
total rating was assigned based on convalescence following 
total left hip replacement, effective from June 17, 1992 
(date of claim) to February 1, 1993.  The October 1997 rating 
decision also denied entitlement to special monthly 
compensation based on residuals of left total hip replacement 
with secondary right knee, right hip, and right shoulder 
conditions.  In December 1997, the veteran entered notice of 
disagreement with the effective date of the 100 percent 
temporary total rating, and with the denial of special 
monthly compensation.  A statement of the case on these 
issues was issued in February 1998.  In February 1998, the 
veteran entered a substantive appeal as to these issues.  

By rating decision in January 1999, special monthly 
compensation based on the loss of use of both lower 
extremities was granted under the provisions of 38 U.S.C.A. 
§ 1114(p) (West 1991), payable at the level between (l) and 
(m), effective from February 20, 1996.  The grant of special 
monthly compensation was based on the loss of use of both 
lower extremities.  38 U.S.C.A. § 1114(p).  In a VA Form 646 
dated in April 2000, however, the veteran's representative 
indicated that the veteran was still seeking benefits for 
special monthly compensation based on the need for regular 
aid and attendance or at the housebound rate.  Where a 
claimant has filed a notice of disagreement as to a rating 
decision assigning a particular rating, a subsequent rating 
decision awarding a higher rating (in this case awarding 
special monthly compensation) but less than the maximum 
available benefit, does not abrogate the pending appeal.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).  The issue of 
entitlement to a higher rate of special monthly compensation 
based on the need for the regular aid and attendance of 
another person or on account of being housebound is addressed 
in the REMAND portion of this decision.



FINDINGS OF FACT

1.  A total left hip replacement (revision) was performed on 
December 6, 1991.  

2.  On June 17, 1992, the RO received the veteran's original 
compensation claim for service connection for a left hip 
disability.  

3.  February 1, 1993 is the beginning of the first month 
following the end of a one year period following 
convalescence from a left hip revision performed on December 
6, 1991. 

4.  Prior to February 20, 1996, the veteran's service-
connected total left hip replacement was manifested by not 
more than moderately severe residuals of weakness, pain, or 
limitation of motion.

5.  As of February 20, 1996, and not earlier, it was 
factually ascertainable that the veteran's service-connected 
total left hip replacement was manifested by painful motion 
or weakness such as to require the use of crutches.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an effective date 
earlier than June 17, 1992, for the award of a temporary 
total rating due to service-connected left total hip 
replacement requiring convalescence, are not met.  38 
U.S.C.A. §§ 5107, 5110(a), 7104 (West 1991); 38 C.F.R. §§ 
3.400, 4.30 (1999). 

2.  The criteria for an effective date prior to June 17, 
1992, for the grant of service connection and assignment of 
disability rating for service-connected left total hip 
replacement, have not been met.  38 U.S.C.A. §§ 5107, 5110(a) 
(West 1991); 38 C.F.R. § 3.400 (1999).

3.  The schedular criteria for the assignment of a disability 
rating in excess of 50 percent for a left hip disability, 
prior to February 20, 1996, and to a rating in excess of 90 
percent thereafter, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5054 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that earlier effective date claims 
are not to be determined on a "well grounded" basis.  The 
United States Court of Appeals for Veterans Claims (Court) 
has noted that the use of the term "well grounded" should 
be confined to an evidentiary context, and is not applicable 
to claims where the law and not the evidence is dispositive.  
Shields v. Brown, 8 Vet. App. 346, 351-352 (1995).  The Board 
finds that the claim for initial assignment of rating for 
service-connected left hip disability is plausible and 
capable of substantiation; the claim is, therefore, well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
The Board also finds that the veteran has presented a claim 
of entitlement to special monthly compensation that is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  The 
Board is also satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required to comply with the duty to assist him mandated by 38 
U.S.C.A. § 5107(a). 

I.  Earlier Effective Date 

A.  Effective Date Earlier Than June 17, 1992 for Temporary 
Total Rating 

The evidence in this veteran's case reflects that a total 
left hip replacement was performed in 1983.  On December 6, 
1991, he underwent a left hip revision.  

On June 17, 1992, the RO received the veteran's claim for 
service connection for left hip disability.  By Board 
decision issued in September 1996, service connection was 
granted for a left hip disability.  An October 1997 rating 
decision assigned a 100 percent temporary total rating based 
on convalescence following total left hip replacement, 
effective from June 17, 1992 (date of claim) to February 1, 
1993 (end of 13 month convalescent period).  In October 1996, 
the veteran entered notice of disagreement with the effective 
date for the temporary total rating (requesting an effective 
date of December 6, 1991).  A statement of the case was 
issued in November 1996 on the issue of an effective date 
earlier than June 17, 1992.  In November 1996, the veteran 
entered a substantive appeal, thus perfecting an appeal of 
this issue to the Board.

Through his representative, the veteran contends that he is 
entitled to an effective date of December 6, 1991 for the 
grant of a temporary total rating due service-connected left 
total hip replacement requiring convalescence "because he 
filed his claim within one year of the date of [the December 
6, 1991] surgery."  He also offers that the reason for not 
filing immediately following surgery in December 1991 was his 
incapacity due to his disability, and he further contends 
that 38 C.F.R. § 3.400, "subparagraph (B)," supports his 
claim that he was physically incapacitated from filing a 
claim following the December 1991 total left knee replacement 
surgery. 

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A.  § 5110 (West 1991).  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim of compensation "shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a).  As a specific exception under law, 
the effective date of an award of disability compensation to 
a veteran shall be the day following the date of discharge or 
release from active service if the application is received 
within one year from such date of discharge or release.  38 
U.S.C.A. § 5110(a), (b)(1); see 38 C.F.R. § 3.400(b)(2).

In this veteran's case, as the veteran did not file a claim 
for service connection for a left hip disability (an original 
compensation claim) until June 17, 1992, the governing 
statute prohibits an effective date prior to this date of 
claim.  The statute is clear that the effective date "shall 
not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a). 

The fact that the veteran filed his claim for original 
compensation (service connection) for left hip disability, as 
he contends, "within one year of" the December 1991 left 
hip total replacement, does not warrant an effective date 
prior to the June 17, 1992 date of original compensation 
claim.  While the veteran's representative asserts the 
relevance of the veteran having filed the claim for service 
connection within a year of the left hip total replacement 
surgery, he cites no statutory or regulator authority for the 
proposition that filing a claim within one year of such 
surgery is an exception to the statutory provision of 
38 U.S.C.A. § 5110(a) that the effective date shall not be 
earlier than the date of receipt of application for original 
compensation.  38 U.S.C.A. § 5110(a).  The 38 U.S.C.A. 
§ 5110(b)(1) exception for having filed an original 
compensation claim within one year of service separation is 
not applicable in this veteran's case, as the veteran 
separated from service in 1945 and filed his original claim 
for service connection for left hip disability in June 1992.  

The Board notes the regulation at 38 C.F.R. § 4.30 (1999) 
which provides that a temporary total disability rating (100 
percent) award is to commence on the day of hospital 
admission and continue for a period of one to three months 
from the first day of the month following hospital discharge 
or outpatient release.  This effective date provision, 
however, applies only to an "increase" in disability 
compensation, whereas this veteran's June 17, 1992 claim was 
not a claim for increase but an original compensation claim.  
See 38 C.F.R. § 3.400(b)(2) (1999).  

In this veteran's case, while the "facts found" would 
indicate that the veteran underwent convalescence beginning 
following the December 1991 surgery, nevertheless, 38 
U.S.C.A. § 5110(a) specifically limits the effective date for 
original compensation claims to not earlier that the date of 
receipt of application for original compensation.  

The veteran, through his representative, has alternatively 
contended that, although he did not file his original 
compensation (service connection) claim for a left hip 
disability immediately following surgery, he had a good 
reason for not doing so.  He contends that he was 
incapacitated until June 17, 1992, so as to have been unable 
to file a claim for service connection.  Even assuming, 
arguendo, that the veteran was incapacitated for part or all 
of the period from the date of surgery in December 1991 to 
June 17, 1992,  38 U.S.C.A. § 5110 provides no such exception 
for an earlier effective date based on incapacity.  

With regard to the veteran's representative's additional 
argument that 38 C.F.R. § 3.400, "subparagraph (B)," 
supports the veteran's claim, the Board would note that the 
only subparagraph (B) (upper case) of 38 C.F.R. § 3.400 
pertains to effective dates for awards of disability pension, 
which is not pertinent to this veteran's original 
compensation claim.   For these reasons, the Board must find 
that an effective date prior to June 17, 1992, for the grant 
of a temporary total rating due to service-connected left 
total hip replacement requiring convalescence, is not 
warranted.  38 U.S.C.A. § 5110(a). 

B.  Effective Date Earlier Than June 17, 1992 for Service 
Connection and Rating

The veteran contends that an effective date prior to June 17, 
1992 is warranted for service connection and the assignment 
of a disability rating for his service-connected left hip 
disability.  While the veteran testified at the personal 
hearing that he was requesting the 90 percent rating to be 
effective from February 1, 1993, the date the 100 percent 
temporary total rating ceased, he has not specifically 
withdrawn his previous request for an effective date prior to 
June 17, 1992, and has frequently referenced his left hip 
disability or symptomatology as requiring crutches or 
assistive devices since February 1987.  

As previously indicated, as the veteran did not file a claim 
for service connection for left hip disability (an original 
compensation claim) until June 17, 1992, the governing 
statute prohibits an effective date for the grant of service 
connection and assignment of rating prior to this date of 
claim.  The statute is clear that the effective date "shall 
not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a).  As also previously 
indicated, as the veteran filed his original claim for 
compensation (service connection) for left hip disability on 
June 17, 1992, many years after service separation, the 
specific exception for an effective date to the day following 
the date of discharge or release from active service is not 
applicable.  38 U.S.C.A. § 5110(a), (b)(1); see 38 C.F.R. § 
3.400(b)(2).

The veteran contends that he had used assistive devices, 
including crutches, since February 1987 due to a left hip 
disability.  He contends that a higher rating is warranted 
prior to June 17, 1992, asserting that he has been "totally 
disabled because of my left hip disability since February 13, 
1987."  Even assuming, arguendo, that such claim was 
supported by the evidence of record, such would only 
demonstrate that the "facts found" demonstrate the level of 
disability to meet the schedular criteria for a 90 percent 
rating for left hip disability had been met prior to the date 
of claim on June 17, 1992.  However, the statute is clear: 
the effective date of an award based on an original claim of 
compensation "shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a).  As the 
controlling statute specifically provides that the effective 
date shall not be earlier than the date of receipt of claim, 
which in this case is June 17, 1992, the claim for effective 
date for service connection and the assignment of a 
disability rating earlier than June 17, 1992 must be denied.  
For the same reasons previously stated above, the Board must 
also find that the veteran's contentions as to why he could 
not have filed a claim before June 17, 1992 are inapposite. 

II. Initial Assignment of Rating for Left Total Hip 
Replacement

The veteran filed a claim for service connection for a left 
hip disability on June 17, 1992.  A Board decision in 
September 1996 granted an appeal for service connection for a 
left hip disability.  In a September 1996 rating decision, 
the RO assigned a 50 percent rating for a dysplastic left hip 
with degenerative arthritis, residuals of total hip 
replacement, effective from June 17, 1992 (date of claim for 
service connection).  In a letter dated October 9, 1996 
(received October 21, 1996), the veteran effectively entered 
a notice of disagreement with the September 1996 rating 
decision regarding the percentage of rating initially 
assigned.  The veteran entered a substantive appeal in 
November 1996.  

In an October 1997 rating decision, a 100 percent temporary 
total rating was assigned based on convalescence following 
total left hip replacement, effective from June 17, 1992 
(date of claim) to February 1, 1993 (end of 13 month period 
including a month of convalescence and one year of 100 
percent rating in accordance with the criteria of Diagnostic 
Code 5054).  In a subsequent rating decision in January 1999, 
the rating was increased to 90 percent, effective from 
February 20, 1996.

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (1999).  Where there is a question as to 
which of two ratings shall be applied, the higher rating will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).

Diagnostic Code 5054 provides that for a hip replacement 
(prosthesis), for prosthetic replacement of the head of the 
femur of the acetabulum, for one year following implantation, 
a 100 percent rating is warranted.  Thereafter, the ratings 
include 50 percent for moderately severe residuals of 
weakness, pain, or limitation of motion, 70 percent for 
markedly severe residual weakness, pain, or limitation of 
motion following implantation of prosthesis, and 90 percent 
following implantation of prosthesis with painful motion or 
weakness such as to require the use of crutches.  38 C.F.R. 
§ 4.71a. 

The veteran now contends that an effective date earlier than 
February 20, 1996, for the grant of a 90 percent disability 
rating for service-connected left total hip replacement, is 
warranted because: 1) a letter dated February 23, 1987 from 
Dr. R. L. F. noted that the veteran needed to be on crutches; 
and 2) from April 1995 to February 1996, the veteran had used 
wrist canes.  He contends that the written prescription 
should not be the only consideration to demonstrate increased 
disability.  He further contends that it is at least as 
likely as not that the "left hip condition was of such 
severity after the left hip replacement" as when he was 
granted the increase (on February 20, 1996).  He contends 
that a 90 percent rating is warranted to February 1, 1993, 
the date the schedular 100 percent rating ended.

Notwithstanding the veteran's more recent contention that his 
"service-connected left hip disability was responsible for 
me first having to permanently use crutches or walker in 
order to move about, for me having to permanently give up my 
teaching position," the evidence of record demonstrates 
that, prior to February 20, 1996, the veteran's service-
connected total left hip replacement was manifested by not 
more than moderately severe residuals of weakness, pain, or 
limitation of motion.  The evidence also demonstrates that, 
as of February 20, 1996, and not earlier, it was factually 
ascertainable that the veteran's service-connected total left 
hip replacement was manifested by painful motion or weakness 
such as to require the use of crutches.

With regard to the February 1987 letter from R. L. F., M.D., 
this letter reflects that the veteran had severe degenerative 
arthritis of the hips and knees since 1983, he underwent a 
left total hip replacement in September 1983, and his 
condition had deteriorated so that he was experiencing 
constant severe pain, primarily in the right leg, but also 
had some additional discomfort in his left hip.  The 
physician wrote that, in order to alleviate his symptoms, the 
veteran needed to be on crutches full-time; however, it 
appears from the context of the letter that the symptoms of 
constant severe pain, at that time, were attributed to the 
right leg, with only additional "discomfort" attributed to 
the left hip.  The references to a need for crutches was to 
alleviate these, primarily right knee, symptoms. 

This is further evidenced by the medical evidence which shows 
that, in March 1987, the veteran was hospitalized for 
excision of a large bony osteophyte and exostoses of the 
medial margin of the medial femoral condyle and medial tibial 
flare, a right leg disorder.  At that time, the veteran was 
noted to be doing quite well following a total hip 
replacement 4 years prior, and the major complaint was right 
knee pain.  It was noted that he needed crutches to get 
around the classroom, but was otherwise doing fairly well and 
was continuing to farm.  A receipt dated in March 1987 
reflects the purchase or rental of crutches. 

Other treatment record entries by R. L. F., M.D. (Dr. F.), 
include that in August 1988 the veteran had no pain in the 
left hip.  The veteran has represented that he purchased or 
bought a used wheelchair in September 1988.  The veteran has 
submitted an order form for a pair of adult underarm 
crutches, dated in September 1989.  The veteran represents 
that his physician gave him prescriptions for a folding 
walker and a pair of underarm crutches to replace his older 
used ones, though such prescription is not evidenced from the 
attached submission.  Even assuming, arguendo, that in 1989 
Dr. Forste issued a prescription for a pair of underarm 
crutches, the evidence still does not demonstrate that this 
was for left hip disability.  For example, subsequently, in 
September 1990, the same doctor noted that the veteran was 
having virtually no symptoms in the hip at that time, was 
ambulating without difficulty, and was carrying on normal 
activities of daily living. 

On December 6, 1991, the veteran underwent a left hip 
revision.  In January 1992 he progressed from the use of a 
walker, to a cane, to weight bearing.  By February 1992, the 
veteran was walking well and had very little pain in the 
thigh.  A May 1992 entry reflects that the veteran was doing 
quite well regarding his left hip and was having little pain, 
walked well, and had good range of motion of the left hip.  
The entry indicated that the veteran was more concerned about 
his right knee, which was causing him aching pain at night. 

Letters dated in September 1993 and January 1996 from Dr. F. 
and B. N., M.D., do not include reference to the use of 
crutches or similar ambulatory aids.  Dr. F.'s treatment 
notes reflect that in January 1995 the veteran had ranges of 
motion of the left hip from 10 to 90 degrees flexion (0 to 
125 degrees is normal) and from 0 to 40 degrees abduction (0 
to 45 degrees is normal).  38 C.F.R. § 4.71, Plate II.  
On February 20, 1996, the veteran was admitted for a total 
right hip replacement, due to severe right hip pain.  
February 20, 1996 entries reflect that the veteran had his 
own walker and had previously used crutches.  A February 24, 
1996 entry reflects normal ranges of motion of the left hip, 
with restricted ranges of motion of the right hip, and 
recommended the assistive device of crutches.   

In an October 7, 1996 letter, Dr. F. wrote that the veteran's 
left total hip revision prosthesis was showing signs of early 
loosening, which was resulting in some additional pain on the 
left side, and was then "necessitating constant use of 
Canadian canes for support and ambulation as well as use of 
anti-inflammatory medication and pain medicine on occasion."  
This left hip symptomatology was attributed by Dr. F. to 
right knee stiffness and right hip decrease in range of 
motion. 

Lay statements of record submitted in March 1997 aver that 
the veteran had fallen, including while using crutches or a 
cane.  Lay statements in February 1999 aver that the veteran 
had used crutches or a cane to ambulate since 1990. 

A VA examination in March 1997 noted left hip range of motion 
of 60 degrees flexion, 5 degrees internal rotation, and 30 
degrees of external rotation, with a pain free left hip with 
a push/pull test.  The examiner noted that the veteran had a 
one inch shoe lift on the left.  The examiner noted that the 
veteran currently ambulated with the use of crutches, but 
attributed this to right knee, right hip, and right shoulder 
disabilities. 

A February 1998 VA examination noted the veteran's 
complaints, which included pain and limited motion in both 
hips.  Flexion of the left hip was to 80 degrees. 

A May 1999 letter from Dr. F. indicates that since February 
23, 1987 the veteran had used crutches, a walker, or 
wheelchair full time, due to "severe left hip disability and 
right knee degenerative arthritis."  While Dr. F. in 1999 
characterizes the veteran's left hip disability as 
"severe," in his February 1987 letter he attributed only 
some "additional discomfort" to the left hip.  The Board 
also notes that while Dr. F.'s 1999 letter generally 
attributes the use of assistive devices to left hip and right 
knee disabilities, in 1987 he attributed the disability only 
to arthritis of the "hips," which equally included right 
hip disability.  

In a similar vein, a May 1999 letter from B. N., M.D., 
included the opinion that the need for assistive devices 
existed for many years prior to February 1996.  His opinion, 
however, was based on "orthopedic problems, primarily hip 
and knee disease," which includes right hip and right knee 
disabilities.  A May 1999 letter from K. P., M.D., also 
included that since May 1990 the veteran had always used 
crutches to ambulate at the times he observed him, and that 
he would not have been able to ambulate safely without them. 

At a personal hearing in October 1999, the veteran testified 
as follows: he felt his left hip condition was as bad then as 
it had been in 1993; he used assistive appliances prior to 
August 1996 because of his left hip condition, and had done 
so since February 13, 1987; and that he had continuous 
stiffness and painful motion. 

Based on this evidence, the Board finds that, prior to 
February 20, 1996, the veteran's service-connected total left 
hip replacement was manifested by not more than moderately 
severe residuals of weakness, pain, or limitation of motion.  
Evidence of not more than moderately severe pain prior to 
February 20, 1996 includes findings such as that the veteran 
was walking well and had very little pain in the thigh 
(February 1992).  Evidence of not more than moderately severe 
limitation of motion include that the veteran had good range 
of motion of the left hip and was walking well (May 1992), 
had only a loss of 35 degrees flexion and 5 degrees abduction 
(January 1995), and had normal ranges of motion of the left 
hip (February 24, 1996).  For these reasons, the Board finds 
that, for the period prior to February 20, 1996, the 
schedular criteria for the grant of a 50 percent disability 
rating have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§ 4.71a, Diagnostic Code 5054.  Thus, a "staged" disability 
rating in excess of 50 percent until February 20, 1996 is not 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999) 
(at the time of an initial rating, separate or "staged" 
ratings may be assigned for separate periods of time based on 
the facts found).

The Board also finds that, as of February 20, 1996, and not 
earlier, it was factually ascertainable that the veteran's 
service-connected total left hip replacement was manifested 
by painful motion or weakness such as to require the use of 
crutches.  While the evidence references the veteran's use of 
crutches, cane, or walker at various times prior to February 
20, 1996, the evidence does not demonstrate that such use was 
attributed to left hip disability.  For these reasons, the 
Board finds that a rating of 90 percent is not warranted 
prior to February 20, 1996.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. § 4.71a, Diagnostic Code 5054. 

The Board also finds that a 100 percent rating is not 
warranted at any time during the pendency of the appeal from 
February 1, 1993.  A 100 percent schedular rating is 
specifically provided only for one year following 
implantation of hip prosthesis, and ceases at the end of that 
year by the terms of Diagnostic Code 5054.  In this case, one 
year following implantation of hip prosthesis ended on 
February 1, 1993, and there is no evidence of a subsequent 
implantation or revision of left hip prosthesis.  See 
Rossiello v. Principi, 3 Vet. App. 430, 433 (1992) (Court 
found that 100 percent rating ceased to exist by operation of 
the Diagnostic Code).  For these reasons, the Board must find 
that a rating in excess of 50 percent for the veteran's left 
hip disability, for the period prior to February 20, 1996, 
and to a rating in excess of 90 percent thereafter, is not 
warranted.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, 
Diagnostic Code 5054. 


ORDER

An effective date prior to June 17, 1992, for the grant of a 
temporary total rating due to service-connected a left total 
hip replacement requiring convalescence, is denied. 

An effective date prior to June 17, 1992, for service 
connection and assignment of disability rating for service-
connected left total hip replacement, is denied. 

A disability rating for service-connected left total hip 
replacement in excess of 50 prior to February 20, 1996, and 
to a rating in excess of 90 percent thereafter, is denied.


REMAND

The statutory provisions at 38 U.S.C.A. § 1114 (West 1991) 
authorize special monthly compensation under a variety of 
special circumstances, including where a veteran requires 
regular aid and attendance, is in a nursing home because of 
physical or mental incapacity, is permanently bedridden, or 
is permanently housebound.  38 U.S.C.A. § 1114(k)-(s).  

The statute provides that, if a veteran has a service-
connected disability rated as total, and has additional 
service-connected disability or disabilities independently 
ratable at 60 percent or is permanently housebound, he will 
be paid at the housebound rate.  38 U.S.C.A. § 1114(s).   A 
veteran is "permanently housebound" when he is 
"substantially confined" to his home (or ward or clinical 
area if institutionalized) or immediate premises due to 
service-connected disabilities which it is reasonably certain 
will remain throughout the veteran's lifetime.  38 U.S.C.A. 
§ 1114(s); 38 C.F.R. § 3.350 (1999). 

The need for aid and attendance is defined as "helplessness 
or being so nearly helpless as to require the regular aid and 
attendance of another person."  38 C.F.R. 
§ 3.351(b) (1999).  Three alternative criteria defining 
helplessness are provided.  38 C.F.R. § 3.351(c) (1999).  
Neither of the first two criteria under section 3.351(c) is 
applicable to this case because the first provision deals 
with situations where the claimant is legally blind, 38 C.F.R 
§ 3.351(c)(1), and the second provision deals with situations 
where the claimant is confined to a nursing home because of 
mental or physical incapacity.  38 C.F.R § 3.351(c)(2).  The 
third criterion, 38 C.F.R. § 3.351(c)(3), directs 
consideration of factors provided in section 3.352(a) (1999).  

The factors to apply in determining the need for aid and 
attendance, under 38 C.F.R. § 3.352(a), are: the inability of 
the veteran to dress or undress; inability to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances; inability 
of the veteran to feed himself; inability to attend to the 
wants of nature; or incapacity, physical or mental, which 
requires care or assistance on a regular basis to protect the 
veteran from the hazards or dangers incident to his daily 
environment.  It is not required that all of the disabling 
conditions enumerated in 38 C.F.R. § 3.352(a) be found to 
exist before a favorable rating may be made.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there is a constant need.  See Turco v. Brown, 9 Vet. App. 
222 (1996).

In this case, effective from February 20, 1996, the veteran 
has had a combined 100 percent disability rating for his 
service-connected disabilities.  Temporary total (100 
percent) ratings were assigned from June 17, 1992 to February 
1, 1993 (due to left total hip replacement), February 20, 
1996 to April 1, 1997 (due to right total hip replacement), 
and from January 3, 1995 to October 21, 1996 (due to right 
total knee replacement).

The veteran's service-connected disabilities consist of: 
residuals of a left total hip replacement, rated 50 percent 
disabling from February 1, 1993, and 90 percent disabling 
from February 20, 1996; residuals of a right total hip 
replacement, rated 90 percent disabling from April 1, 1997; 
residuals of a right total knee replacement, rated 60 percent 
disabling from March 1, 1996; and residuals of right shoulder 
injury with rotator cuff impairment and degenerative changes 
(major extremity), rated 40 percent disabling from October 
21, 1996.  

The pertinent evidence of record includes various private 
physician statements addressing some of the factors in a 
determination of whether aid and attendance is needed.  
However, the most recent VA examination was conducted in 
February 1998, and the veteran has not been afforded a VA aid 
and attendance or housebound examination to address the 
specific criteria in this claim.  

The evidence also contains conflicting opinions regarding 
whether the veteran is in need of aid and attendance.  For 
example, a January 1995 treatment entry by 
Dr. F. reflects the opinion that the veteran was independent, 
or did not need supervision or assistance with, bed mobility, 
moving from the sitting to supine position or vice versa, or 
from the sitting to standing position, or "W/C Mat."  In a 
June 1998 letter, the same physician wrote that the veteran 
was unable to reach his toes and feet to adequately care for 
them, and had a great deal of problems putting on shoes and 
stocking and required "help daily from his wife in order to 
accomplish these simple talks."  A February 26, 1996 
examination, which did address physical daily living skills, 
in addition to having been conducted over 4 and 1/2 years ago, 
was conducted just 6 days following a total right hip 
replacement.  The Board finds that a contemporaneous and 
thorough VA aid and attendance and housebound examination 
would assist in a determination of whether a higher rate of 
special monthly compensation based on the need for the 
regular aid and attendance of another person or on account of 
being housebound is warranted.

To ensure that VA has met its duty to assist the veteran-
appellant in developing the facts pertinent to the claim, 
this issue is REMANDED to the RO for the following 
development:

1.  The RO should obtain and associate 
with the claims folder all of the 
veteran's VA medical records, including 
inpatient and outpatient clinical 
records, dated from September 1990 to the 
present.

2.  The veteran should be afforded a VA 
examination to determine whether he is 
entitled to special monthly compensation 
at the housebound rate or on the basis 
that he requires the regular aid and 
attendance of another person.  Following 
the examination, the examiner should 
express an opinion as to whether the 
veteran's service-connected disabilities 
render him so helpless that he is in need 
of regular aid and attendance or meets 
the housebound criteria.  It must be 
emphasized that the examiner is to 
consider only the service-connected 
disabilities in formulating his opinion.  
The examiner should consider and report 
such factors as: the inability of the 
veteran to dress or undress himself, or 
to keep himself ordinarily clean and 
presentable; frequent need of adjustment 
of any special prosthetic or orthopedic 
appliances which by reason of the 
particular disability cannot be done 
without such aid; inability of the 
veteran to feed himself through the loss 
of coordination of upper extremities or 
through extreme weakness; inability to 
attend to the wants of nature; or 
incapacity, physical or mental, which 
requires care or assistance on a regular 
basis to protect the veteran form the 
hazards or dangers incident to his daily 
environment.  The particular functions 
that the veteran is unable to perform 
should be reported, as well as the 
disorder which results in such functional 
disability.  The examiner should comment 
on whether the veteran is substantially 
confined to his house due to his service-
connected disabilities.  All indicated 
tests and diagnostic studies must be 
performed.  The claims folder should be 
made available to, and reviewed by, the 
examiner.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and readjudicate the claim of 
entitlement to a higher rate of special 
monthly compensation based on the need 
for the regular aid and attendance of 
another person or on account of being 
housebound.  If the maximum benefit is 
not granted, the appellant and his 
representative should be furnished a 
supplemental statement of the case which 
contains the applicable law and 
regulations and they should be given the 
opportunity to respond thereto.

4.  Thereafter, the case should be 
returned to the Board, if in order.  The 
Board intimates no opinion as to the 
ultimate outcome of this case.  The 
appellant need take no action unless 
otherwise notified.  The appellant has 
the right to submit additional evidence 
and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


		
	R. F. WILLIAMS
	Veterans' Law Judge
                                             Board of 
Veterans' Appeals



 

